                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION



DJUANA KALLIE and TERRY                       §
JOHNSON,                                      §
                                              §
                     Plaintiffs,              §
                                              §
v.                                            §
                                              §        CIVIL ACTION NO. H-18-4238
CITI RESIDENTIAL LENDING, INC.;               §
OCWEN LOAN SERVICING, LLC;                    §
POWER DEFAULT SERVICES, INC.;                 §
AVT TITLE SERVICES, LLC; and                  §
DOES 1-X,                                     §
                                              §
                     Defendants.              §



                           MEMORANDUM OPINION AND ORDER


      Plaintiffs Djuana Kallie and Terry Johnson ("Plaintiffs") sued

defendants        Citi Residential         Lending,    Inc.   ( "Citi"),   Ocwen Loan

Servicing, LLC ( "Ocwen") ·' Power Default Services, Inc. ( "PDS") , AVT

Title Services,        LLC    ( "AVT") ,   and Does 1-X in the 61st Judicial

District Court of Harris County, Texas, for wrongful foreclosure,

breach of the implied covenant of good faith and fair dealing,

slander      of   title,     negligence,      and     declaratory   and    injunctive

relief. 1    Citi, Ocwen, and PDS (collectively, "Defendants") removed

the action to this court on November 8, 2018. 2                  Pending before the

court are Defendant Citi Residential Lending,                     Inc.'s Motion to


      1
       See Plaintiffs Complaint for Wrongful Foreclosure, Breach of
the Implied Covenant of Good Faith and Fair Dealing, Slander of
Title,    Negligence,   and   Declaratory   Relief   ("Complaint"),
Exhibit D-2 to Notice of Removal, Docket Entry No. 1-6.
     2
          See Notice of Removal, Docket Entry No. 1.
Dismiss and Brief in Support                                             ( "Ci ti, s MTD       11
                                                                                                    )    (Docket Entry No. 5)

and           Defendants                 Ocwen                   Loan    Servicing,            LLC           and    Power        Default

Services, Inc. , s Motion to Dismiss and Brief in Support ( "Ocwen and

PDS   1
          S       MTD   11
                             )   (Docket Entry No. 6)                           For the reasons explained below,

both motions will be granted.


                                                    I.            Factual Background

              Plaintiffs filed this action to avoid the foreclosure sale of

their real property located at 2631 Palm Street,                                                                   Houston,        Texas
                                                         3
77004 (the "Property                       11
                                                )   •             When Plaintiffs purchased the Property in

October of                       2005,    they obtained                      financing                  from Argent         Mortgage

Company,                     LLC   ( "Argent            11
                                                             )     and   executed          a        deed      of    trust        on   the

Property. 4                      On April 8, 2009, Argent (By Citi as its Attorney-in-

Fact) assigned its interest in the deed of trust to American Home
                                                                                           5
Mortgage                 Servicing,                 Inc.            ( "American   11
                                                                                       )                On   February       5,     2011,

American assigned its interest in the deed of trust to Deutsche

Bank National Trust Company,                                             as Trustee for Argent Securities,

Inc.,              Asset-Backed                 Pass-Through                     Certificates,                     Series        2005-WS




     See Ocwen and PDS,s MTD, Docket Entry No. 6., p. 1;
              3

Complaint, Exhibit D-2 to Notice of Removal, Docket Entry No. 1-6.
              4
      See Complaint, Exhibit D-2 to Notice of Removal, Docket Entry
No. 1-6, p. 21 (including the deed of trust as Exhibit B).
              5
      See id. at 40 (including filing for Argent,s assignment of
its interest in the deed of trust to American as Exhibit C) .
              6
      See id. at 43 (including filing for American,s assignment of
its interest in the deed of trust to Deutsche Bank as Exhibit D) .

                                                                          -2-
        Ocwen is the mortgage servicer for Deutsche Bank. 7                   PDS was

the substitute trustee appointed to conduct a foreclosure sale of

the   Property. 8       Plaintiffs    argue    that    Ocwen   lacks   authority     to

initiate        foreclosure    proceedings     on     the   Property because       Citi

lacked the authority to execute the original assignment on behalf

of Argent,           thereby rendering subsequent assignments void.                The

state        court    issued   a   temporary    restraining      order     preventing
                                                                       9
foreclosure sale of the Property on October 29, 2018.


                II.    Citi, Ocwen, and PDS's Motions to Dismiss

        Plaintiffs'       Complaint    includes       claims   for   breach   of    the

implied covenant of good faith and fair dealing and slander of

title against all of the defendants.                  Plaintiffs' Complaint also

alleges causes of action for wrongful foreclosure and negligence

against Ocwen.          Because Defendants' motions address similar grounds

for dismissal, the court will address them together.


A.      Standard of Review

        The Federal Rules of Civil Procedure permit dismissal when                    a

plaintiff fails to state a claim upon which relief can be granted.


        7
      See id. at 49-50 (including Notice of Substitute Trustee Sale
sent to Plaintiffs by Ocwen listing Deutsche Bank as the mortgagee
on the deed of trust and Ocwen as the mortgage servicer as
Exhibit F) .
        8
      See id. at 51 (including Notice of Substitute Trustee Sale
listing PDS as a substitute trustee as Exhibit F) .
        9
            See Notice of Removal, Docket Entry No. 1, p. 2.

                                         -3-
Fed. R. Civ. P. 12(b) (6).              A Rule 12{b) (6) motion tests the formal

sufficiency of the pleadings and is "appropriate when a defendant

attacks       the    complaint        because          it   fails    to        state    a    legally

cognizable claim."              Ramming v. United States, 281 F.3d 158, 161

(5th Cir. 2001), cert. denied sub nom. Cloud v. United States, 122

S. Ct.    2665      (2002).     To defeat a motion to dismiss,                         a plaintiff

must    plead       "enough    facts     to      state      a    claim    to    relief       that    is

plausible on its face."               Bell Atlantic Corp. v. Twombly, 127 S. Ct.

1955, 1974 (2007).            In ruling on a Rule 12(b) (6) motion the court

must "accept the plaintiff's well pleaded facts as true and view

them in the light most favorable to the plaintiff."                                    Chauvin v.

State Farm Fire & Casualty Co., 495 F. 3d 232, 237 (5th Cir. 2007).


B.      Validity of the Assignments

        Plaintiffs'      claims        are       based      on   Citi's        alleged       lack    of

authority to assign Argent's                     interest in the deed of                    trust to

American.        "[T]he law is settled in Texas that an obligor cannot

defend against an assignee's efforts to enforce the obligation on

a    ground    that    merely        renders       the      assignment         voidable       at    the

election of the assignor . .                 "    Reinagel v. Deutsche Bank National

Trust    Company,       735     F.3d     220,      224       (5th   Cir.       2013)        (internal

quotations omitted) .               However,      "Texas courts follow the majority

rule that the obligor may defend on any ground which renders the

assignment void."             Id.     Under Texas law "a contract executed on

behalf of a corporation by a person fraudulently purporting to be

                                                 -4-
a corporate officer is, like any other unauthorized contract, not

void,        but   merely     voidable      at     the   election     of        the    defrauded

principal."          Id. at 226.

        Plaintiffs argue that Citi lacked authority to execute the

original assignment to American on Argent's behalf.                                   Plaintiffs

state that "Citi has shown no relationship with Argent Mortgage

Company,       LLC in 2009"      and therefore Citi was not authorized to

assign Argent's             interest   in    the       deed   of   trust    to        American. 10

Plaintiffs claim that Citi's alleged lack of authority renders the

assignment void (and Deutsche Bank's current interest in the deed

of trust invalid) .            However,      Plaintiffs have provided the court

with no evidence that Citi lacked authority from Argent to execute

the     assignment      to    American.            Moreover,       even    if     Citi     lacked

authority from Argent, the assignment would not be void ab initio,

but     merely      voidable     by    Argent.           Therefore,       Citi's         lack   of

authority, even if accepted as true, does not furnish Plaintiffs

with a basis to challenge the assignment of the deed of trust to

Deutsche Bank.


c.      Breach of the Implied Covenant of Good Faith and Fair Dealing

        Citi,      Ocwen,    and PDS argue that Plaintiffs have failed to

state a claim for breach of the implied covenant of good faith and

fair dealing as a matter of law.                   Texas law is clear that a duty of


        10
       See Complaint, Exhibit D- 2 to Notice of Removal, Docket Entry
No. 1- 6 , p . 8 .

                                                 -5-
good faith and fair dealing "is not imposed in every contract but

only   in    special      relationships       marked     by   shared    trust    or    an

imbalance     in    bargaining       power."        Federal      Deposit    Insurance

Corporation v. Coleman, 795 S.W.2d 706, 708-09 (Tex. 1990)                        Texas

does   not   recognize      a    covenant    of   good   faith    and   fair    dealing

between "a mortgagor and [a] mortgagee" or between a "creditor and

guarantor."        Id.    at 709i    see also Tremble v.          Wells Fargo Home

Mortgage, Inc., 478 F. App'x 164, 167 (5th Cir. 2012)                      ("Texas has

rejected the argument that a bank's prior permissive relationship

with a mortgagor creates any duty to provide notice beyond that

required by statute.").             While Texas has adopted the UCC,              which

imposes an implied duty of good faith and fair dealing,                         the UCC

does not apply to real property liens like deeds of trust.                            See

Tex. Bus. & Comm. Code§ 9.109(d) (11)              (excluding from the scope of

UCC Chapter 9 "the creation or transfer of an interest in or lien

on real property").

       To state a claim for breach of an implied duty of good faith

and fair dealing, Plaintiffs must point to facts showing such an

implied duty exists.            The UCC's implied duty of good faith and fair

dealing does not apply because the UCC is not applicable to real

property liens.          There is also no baseline duty of good faith and

fair dealing between mortgagors and mortgagees under Texas law.

Therefore, to assert a claim for breach of a duty of good faith and

fair dealing,      Plaintiffs must plead enough facts to show that a


                                            -6-
"special relationship" existed between Plaintiffs and Citi, Ocwen,

and PDS.       Plaintiffs do not assert any additional facts tending to

show that they had a special relationship with Citi, Ocwen, or PDS.

Plaintiffs' claim for breach of the implied duty of good faith and

fair dealing therefore fails as a matter of law.


D.     Slander of Title

       Citi,     Ocwen,     and PDS argue that Plaintiffs have              failed to

state a claim for slander of title as a matter of law.                     "To recover

in an action for slander of title, a party must allege and prove:

1) the utterings and publishing of disparaging words; 2) that they

were false;       3)   that they were malicious; 4)         that special damages

were sustained thereby; 5) that the plaintiff possessed an estate

or   interest      in the      property disparaged;       and   6)   the   loss   of   a

specific sale."           Williams v. Jennings,        755 S.W.2d 874,      879   (Tex.

App. -- Houston [14th Dist.] 1988, writ denied).                 Texas courts have

continually reaffirmed "the long-standing general rule .                          that

in order to recover damages for [slander] of title, the plaintiff

must allege the loss of a specific sale."                  Ellis v. Waldrop,        656

S . W. 2 d 9 0 2 , 9 0 4- 0 5 (Tex. 19 8 3 ) .

       Plaintiffs base their slander of title claim on the argument

that Citi lacked authority to assign Argent's interest in the deed

of trust.      In their Complaint, Plaintiffs contend that "Defendants

have collectively slandered Plaintiffs title by filing multiple

'Assignments of Deed of Trust' and have misled the court with their

                                                 -7-
slanderous filings." 11               As explained above, Plaintiffs have failed

to show that Citi lacked authority to assign its interest in the

deed of trust.                  Even if Plaintiffs could show that Citi lacked

authority,          Plaintiffs still lack a legal basis to challenge the

assignment.            Plaintiffs have also failed to plead facts showing

they sustained special damages or that they lost a specific sale of

the     Property.               Plaintiffs'      slander       of    title     claim    against

Defendants therefore fails as a matter of law.


E.      Wrongful Foreclosure

        Ocwen and PDS argue that Plaintiffs have failed to state a

legally cognizable wrongful foreclosure claim.                              "The purpose of a

wrongful foreclosure action is to protect mortgagors against those

sales        where,        through    mistake,    fraud,       or   unfairness,        the    sale

results        in   an      inequitably      low price."            Vallier v.       Nations tar

Mortgage, LLC, 2018 WL 1319166, at *4 (S.D. Tex. February 1, 2018)

(quoting In re Keener, 268 B.R. 912, 921 (Bankr. N.D. Tex. 2001))

(internal quotations omitted).                   "In Texas, to prevail on a claim of

wrongful foreclosure a plaintiff must prove:                            (1) a defect in the

foreclosure           sale proceedings;          ( 2)   a    grossly inadequate selling

price;        and   ( 3)    a    casual connection between the defect and the

grossly inadequate selling price."                          Id. at *4      (citing Sauceda v.

GMAC         Mortgage        Corp.,    268    S.W.3d         135,    139     (Tex.     App.


        11
      See Complaint, Exhibit D- 2 to Notice of Removal, Docket Entry
No. 1-6, p. 8 ~ 28.

                                                 -8-
Corpus Christi 2008, no pet.)               (internal quotations omitted).                 Loss

of    possession       is    required        to     state    a    claim     for    wrongful

foreclosure.        See Peterson v. Black, 980 S.W.2d 818, 823 (Tex. App.

     San Antonio 1998, no pet.)             ("Recovery [for wrongful foreclosure]

is conditioned on the disturbance of the mortgagor's possession

based on the theory that the mortgagee must have committed a wrong

similar to the conversion of personal property.")

        Plaintiffs do not dispute that a foreclosure sale has not yet

occurred. 12       Plaintiffs therefore cannot (and do not) contend that

the Property was sold for an inadequate selling price.                                  Because

there        has   been     no     foreclosure       sale,       Plaintiffs'       wrongful

foreclosure claim fails as a matter of law.


F.      Negligence

        Ocwen and PDS argue that Plaintiffs have failed to state a

claim against Ocwen for negligence.                    "Tort obligations are those

imposed by law when a person breaches a duty which is independent

from promises made between the parties to a contract .                             II
                                                                                          Farah

v.   Mafrige & Kormanik,            P.C.,    927 S.W.2d 663,        674    (Tex.    App.

Houston       [1st Dist.]        1996,   no writ) .         When the      loss    or damage

suffered by the plaintiff is the subject matter of a contract, the

plaintiff's action typically sounds in contract rather than tort.


        12
      See Proposed Order on Plaintiff's Emergency Motion and
Ex Parte Application for Temporary Restraining Order and Temporary
Injunction [signed on October 29, 2018], Exhibit D-11 to Notice of
Removal, Docket Entry No. 1-15, pp. 2-3.

                                              -9-
See id.     The elements of a cause of action for negligence under

Texas law are:     (1) the existence of a duty;         (2) a breach of that

duty; and (3) damages proximately caused by the breach.                 Western

Investments, Inc. v. Urena, 162 S.W.3d 547, 550 (Tex. 2005).                 "To

impose a tort duty upon parties to a contract, the court must first

find that a special relationship exists between them."                Farah, 927

S.W.2d at 675 (citing Aranda v. Insurance Company of North America,

748 S.W.2d 210,    212   (Tex.    1988)).      "The relationship between a

borrower and lender is usually neither a fiduciary relationship nor

a special relationship."         Id.

       Plaintiffs claim that Ocwen failed to deduct a payment from

Plaintiffs'   account    during    a   trial   period of   Ocwen' s    Mortgage

Assistance Program. 13     Plaintiffs argue that Ocwen' s         failure     to

deduct the payment constitutes negligence on Ocwen' s                 part that
                                       14
entitles Plaintiffs to recover.             Plaintiffs fail to show that any

duty existed on Ocwen's part outside of the contract obligations

imposed by the deed of trust.          There is no evidence that a special

relationship existed between Plaintiffs and Ocwen.             Because Ocwen

had no duty to Plaintiffs outside of the obligations imposed by the

deed of trust,    Plaintiffs' negligence claim fails as a matter of

law.


       13
      See Complaint, Exhibit D- 2 to Notice of Removal, Docket Entry
No. 1-6, p. 9 ~ 35.

      See id. ~~ 35-36 ("OCWEN states [that] it is the Plaintiffs
       14

who did not fulfill their obligation during the Trial Period of
their Mortgage Assistance Program,      however,  it is OCWEN's
negligence that has forced Plaintiffs into foreclosure.").

                                       -10-
                            III.      Improper Joinder of AVT

        In their Notice of Removal Defendants argue                                  that AVT was

improperly          joined to        this    action. 15         To     establish an          improper

joinder a           party must       show either:            " ( 1)     actual       fraud    in   the

pleading of jurisdictional facts, or (2) inability of the plaintiff

to establish a cause of action against the non-diverse party in

state court."          Smallwood v. Illinois Central Railroad Company, 385

F.3d 568, 573 (5th Cir. 2004).                   In applying the second test courts

in   the       Fifth   Circuit        "conduct      a    Rule        12 (b) ( 6)- type   analysis,

looking initially at the allegations of the complaint to determine

whether the complaint states a claim under state law against" the

allegedly improperly joined defendant.                           Id.

        Plaintiffs' Complaint asserts claims against all of the named

defendants generally, but fails to make any specific allegations

against AVT.           Plaintiffs also fail to plead or assert facts that

would        give    rise   to   a    cause    of       action       against    AVT.         AVT   was

therefore           improperly       joined      to      this        action     by     Plaintiffs.

Plaintiffs' claims against AVT will be dismissed.


                                       IV.     Conclusion

        For the reasons explained above,                     Plaintiffs have failed to

state a claim for wrongful foreclosure, breach of the implied duty

of good faith and fair dealing,                     slander of title,                or negligence



        15
             See Notice of Removal, Docket Entry No. 1, pp. 5-7.

                                               -11-
against Ci ti,   Ocwen,   or PDS as a matter of law. 16        Accordingly,

Defendant    Citi   Residential   Lending,   Inc.'s   Motion    to   Dismiss

(Docket Entry No. 5) and Defendants Ocwen Loan Servicing, LLC and

Power Default Services,      Inc.'s Motion to Dismiss      (Docket Entry

No. 6) are GRANTED.       Plaintiffs' claims against Citi, Ocwen, and

PDS will be dismissed with prejudice.

     Plaintiffs have failed to plead legally cognizable claims for

relief against AVT.       AVT was therefore improperly joined to this

action.     Plaintiffs' claims against AVT will be dismissed without

prejudice.

     SIGNED at Houston, Texas, on this 31st day of January, 2019.




                                          UNITED STATES DISTRICT JUDGE




     16
      Because each of Plaintiffs' underlying claims warrant
dismissal under Rule 12 (b) ( 6) , Plaintiffs' claims for injunctive
and declaratory relief are moot.

                                   -12-
